04/07/2020
                                              (11 -‘      40AL
             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0600

                                      No. DA 19-0600


DEBORAH L. HERRINGTON,

            Petitioner and Appellee,
                                                                ORDER
      v.
                                                                    RLED
MICHAEL STEVEN ROGERS,
                                                                     APR 0 7 2020
            Respondent and Appellant.                             Bowen Greenwood
                                                                Clerk of Supreme
                                                                                 Court
                                                                   State of Montana




       Michael Rogers appeals the Thirteenth Judicial District Court's order affirming the
Yellowstone County Justice Court's April 1,2019 order ofprotection against him in favor of
Deborah Harrington, a cashier at the Walmart in Billings Heights. The order of protection
expired April 1, 2020.
       A matter is moot when a court'sjudgment will not effectively operate to grant relief.
Clark v. Roosevelt Cnty.,2007 MT 44,1111,336 Mont. 118, 154 P.3d 48. "The fundamental
question to be answered in any review of possible mootness is 'whether it is possible to grant
some form ofeffective reliefto the appellant.'" Briese v. Mont. Pub. Employees'Ret. Bd.,
2012 MT 192, ¶ 14, 366 Mont. 148, 285 P.3d 550 (quoting Progressive Direct Ins. Co. v.
Stuivenga, 2012 MT 75, ¶ 37, 364 Mont. 390, 276 P.3d 867). Because the order of
protection has expired by its own terrns, it does not appear that the Court's consideration of
the issues Rogers raises on appeal could lead to any form of effective relief.
      IT IS THEREFORE ORDERED that this appeal is DISMISSED as moot.
       The Clerk is directed to provide copies ofthis Order to all parties.
      DATED this 4-         day of April, 2020.



                                                                Chief Justice
,)